Exhibit NEWS RELEASE PRECISION DRILLING TRUST REPORTS 2 Calgary, Alberta, Canada – October 23, 2008 (Canadian dollars) This news release contains "forward-looking information and statements" within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the "Cautionary Statement Regarding Forward-Looking Information and Statements" later in this news release. Precision Drilling Trust (“Precision” or “the Trust”) reported net earnings of $82 million or $0.65 per diluted unit for the quarter ended September 30, 2008, an increase of $10 million or 13% compared to $73 million or $0.58 per diluted unit in the third quarter of 2007. The increase marked the first time since the fourth quarter of 2006 where net earnings were greater than the comparable quarter for the prior year. Third quarter net earnings increased over prior year due to organic rig expansion in the United States and a rebound in Canadian rig activity that led to margin growth in Precision's contract drilling operations.During the quarter, the fleet was 29% more active than the prior year comparative quarter as deployments from Canada to active basins in the United States and higher activity in Canada generated an increase of 2,440 operating days. “The noteworthy year over year safety, earnings and revenue improvement reflects the exceptional execution and performance by the people of Precision.Our U.S. expansion, pricing discipline in Canada and activity improvements across all business units contributed to this strong performance.Currently we are operating 28 rigs in the U.S., up from 12 at the beginning of the year, all under term contracts.Our Canadian drilling fleet is currently at 220 rigs with operating days up 14% from last year.We will be adding an additional 19 new builds to the Precision fleet, 17 of which are under term customer contracts.The recent acquisition of six well service rigs in Manitoba brings our well service fleet to 229 rigs”, said Kevin Neveu, Precision’s Chief Executive Officer. “Of specific note during the third quarter was the increase in average drilling days per well and the exceptionally high level of directional and horizontal wells.Approximately 70% of our rigs in Canada and over 80% in the U.S. were drilling directional/horizontal wells.These drilling trends coupled with Precision’s excellent safety record and strong margin performance clearly demonstrate the success and customer recognition of our high performance high value strategy. “While we are cautious regarding the near term impact of the global banking crisis and ensuing economic uncertainly, we remain confident that organizational changes and cost reduction measures we introduced late last year position us well for this volatility. 1 “We are especially pleased to be a key provider of high performance high value services to the rapidly emerging North American shale gas story.We believe our intention to acquire Grey Wolf will accelerate this strategy over the long-term, bringing growth and diversification to Precision unitholders”. For the nine months ended September 30, 2008, net earnings were $210 million or $1.67 per diluted unit, a decrease of $46 million or 18% compared to $256 million or $2.04 in the equivalent period of 2007. The decrease in net earnings was due to lower first quarter industry demand and pricing for both operating segments in Canada partially mitigated by United States expansion, the emergence of international operations and stronger Canadian activity in the third quarter.
